Citation Nr: 1145099	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  03-31 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


(The claim of entitlement to an increased disability evaluation (rating) in excess of 40 percent for bilateral hearing loss from April 21, 2005 to November 9, 2006, is addressed in a separate Board decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to January 1950, and from March 1950 to June 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board, in October 2008, denied the Veteran's claim for entitlement to a TDIU; dismissed a claim for an evaluation in excess of 80 percent for bilateral hearing loss; and denied an effective date earlier than November 9, 2006 for an increased rating of 80 percent for bilateral hearing loss.  

The Veteran timely appealed the TDIU issue to the United States Court of Appeals for Veterans Claims (Court), and the Court by a Memorandum Decision dated in November 2010, vacated the Board's decision with respect to its denial of a TDIU and remanded that issue to the Board for action consistent with that Court Decision.  

The Court affirmed the remainder of the Board's decision in which the Veteran had withdrawn the issue of an evaluation in excess of 80 percent for bilateral hearing loss and the Board had denied an effective earlier than November 9, 2006 for an increased rating of 80 percent for bilateral hearing loss.  However, the Court raised the question for the Board to determine whether the issue of a staged rating higher than 40 percent for the period from April 21, 2005 to November 9, 2006 for the Veteran's bilateral hearing loss had survived the Board's October 2008 decision.  The Board was also requested to address this issue on remand.   The issue of a disability rating higher than 40 percent from April 21, 2005 to November 9, 2006 for the Veteran's bilateral hearing loss is the subject of the separate Board decision.

In August 2008 and October 2010, the Veteran testified at Board hearings conducted at the RO by two different Veterans Law Judges (VLJs) on the issue of entitlement to a TDIU.  TDIU is the only joint issue to which the Veteran testified at both Board hearings.  Transcripts of both hearings have been associated with the claims file.  The Board notes that VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Court interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  In a July 2011 letter, the Veteran was offered the opportunity of a hearing before a third VLJ.  The Veteran did not respond to the letter.  Therefore, the Board finds that there is no hearing request pending at this time, and the Board has complied with the requirements set forth in Arneson.  38 C.F.R. § 20.700(a) (2011). 

As the second hearing conducted in October 2010 addressed only the issue of entitlement to a TDIU, the Board notes that the matter of entitlement to a rating in excess of 40 percent for bilateral hearing loss from April 21, 2005 to November 9, 2006 is not affected by the Arneson decision, and a panel decision is not required for that issue.  Accordingly, the issue of entitlement to rating in excess of 40 percent for bilateral hearing loss from April 21, 2005 to November 9, 2006 is addressed in a separate decision 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran's service-connected disabilities alone preclude him from following substantially gainful employment. 


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the criteria for establishing entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In light of the fully favorable decision, the Board has found the evidence currently of record to be sufficient to establish the Veteran's entitlement to a TDIU sought on appeal.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2011).

Analysis of TDIU

In this case, the Veteran contends that he is unable to secure gainful employment due to his service-connected disabilities.  Specifically, he contends that his service-connected bilateral hearing loss renders him unemployable.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  

The Veteran is service connected for the following disabilities:  bilateral hearing loss (rated as 80 percent disabling); tinnitus (rated as 10 percent disabling); and tonsillectomy (rated as noncompensable).  The combined rating for the service-connected disabilities is 80 percent; thus, he meets the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU.

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran has several other significant disabilities that are not service connected, including diabetes mellitus, loss of sensation of the feet, chronic obstructive pulmonary disease, esophageal reflux, an upper respiratory condition, including chronic sinusitis and glaucoma.  He was also injured in a post-service motor vehicle accident resulting in a right hip injury and cervical pain.

Of record is a March 2008 letter from the South Carolina Vocational Rehabilitation Department indicating that the Veteran's impairment would prevent him from benefitting from their services.  It was determined that the Veteran was ineligible for their services.  The letter does not indicate what impairment was considered in reaching the conclusion.  

In a statement received in November 2007 from the past Commander of the VFW Post 3447, it was indicated that the Veteran was employed as a part-time bartender but that he had to be relieved of his duties because he could not hear well enough to service the customers correctly.  

The Veteran has testified at the Board hearings that he had to leave his last job because of difficulty with his hearing.

Further, in a May 2010 VA audiological examination report the examiner wrote that the Veteran's hearing difficulty had a significant effect on his occupation.  

Based on the foregoing, and applying the doctrine of resolving reasonable doubt in favor of the Veteran, the Board finds the evidence of record demonstrates that the Veteran's service-connected disabilities - primarily his bilateral hearing loss - has rendered him unable to follow substantially gainful employment.  The record shows that the Veteran is currently unemployed.  While the record reflects that the Veteran suffers from several significant non-service connected disabilities, the evidence also indicates that the Veteran's service connected bilateral hearing loss alone causes significant occupational impairment.  The Veteran's former employer reported that the Veteran could no longer work as a bartender due to his hearing loss disability.  Thus, a reasonable interpretation of the evidence is that the bilateral hearing loss is of a nature and severity to prevent the Veteran from maintaining gainful employment.  Accordingly, the criteria for a TDIU rating are met, and this benefit is granted. 









                                                      (CONTINUED ON THE NEXT PAGE)
ORDER

A TDIU is granted, subject to the law and regulations applicable to the payment of monetary benefits. 



________________________________       ________________________________      
                  APRIL MADDOX		                  J. PARKER
          Acting Veterans Law Judge		          Veterans Law Judge
          Board of Veterans' Appeals                            Board of Veterans' Appeals	


____________________________________________
CHERYL. L. MASON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


